DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIG.3 of the drawings submitted on 03/12/2021 fail to show recognizable labels for the elements shown in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski et al. (US 2012/0006792 A1), herein after called Rozmarynowski, in view of Schneiker et al. (US 2005/0151518 A1) and herein after called Schneiker.
Regarding claim 1, Rozmarynowski discloses a process of providing power to a welding wand (employing a portable battery power  to provide power to a welding torch (0020, FIG.4)) that includes providing constant power from the inductor to the welding wand (a power conversion circuitry 80 the converts the power from two 12V batteries connected in series (26, FIG.4) and provides a set welding power output with a smooth current power supply to the welding torch ( 0021, 0022 and FIG.4)).  
	Rozmarynowski does not explicitly teach pulsing the power from the DC source (26) to an inductor.
	However, Schneiker that teaches a method that provide a constant power to a load (0002), also teaches pulsing input voltage Vin to an inductor 31 using switch 32 controlled by a PWM controller 41 (0049, FIG.5).
 	This method of switching input voltage to an inductor to maintain a constant power output to a load can be carried out without the need to measure the output parameters which results in efficient method of providing a constant power output without additional sensor circuits (0030,0047).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the power conversion circuitry of Rozmarynowski that provides a constant power to a welding torch to include pulsing the input voltage to an inductor in order to provide an efficient method of controlling the output power to be constant without the need for additional sensor circuits as taught in Schneiker.
Regarding claim 2, Rozmarynowski in view of Schneiker teaches the process of claim 1 wherein the power is pulsed from a DC power source (input power includes battery 32 and 36, Rozmarynowski (0014, FIG.4)).  
Regarding claim 3, Rozmarynowski in view of Schneiker teaches the process of claim 2 wherein the DC power source is a battery source ((input power includes battery 32 and 36, Rozmarynowski (0014, FIG.4)).  
Regarding claim 4, Rozmarynowski in view of Schneiker teaches the process of claim 3 wherein the battery source is a 12 V battery source (the batteries 32 and 36 may each be 12V batteries, Rozmarynowski (0014, FIG.4).  
Regarding claim 5, Rozmarynowski in view of Schneiker teaches the process of claim 3 wherein the battery source is a pair of 12 V batteries (the batteries 32 and 36 may each be 12V batteries, Rozmarynowski (0014, FIG.4).  
Regarding claim 6, Rozmarynowski in view of Schneiker teaches the process of claim 5 wherein the pair of 12V batteries are aligned in series (the batteries 32 and 36 configured in series, as illustrated, 24 volts may be provided to the welding system 10, Rozmarynowski (0014, FIG.4)).
Regarding claim 7, Rozmarynowski in view of Schneiker teaches the process of claim 1 further comprising using processing circuitry to facilitate the transfer of power from the power source to the inductor and then to the wand (power conversion and control circuitry 72 configured to control the functions of the welder 12, to convert power from the external battery power source 26 to a welding power output to be supplied to the welding torch 46, Rozmarynowski (0020, FIG.4).  
Regarding claim 8, Rozmarynowski in view of Schneiker teaches the process of claim 1 wherein the processing circuitry provides a feedback loop as part of firmware and monitors the providing of power using the feedback loop (the power conversion circuitry 80, allows the power conversion and control circuitry 72 to regulate the weld output power based on a reference level selected via a weld output control 90 and communicated  through feedback  line to the power conversion circuitry, Rozmarynowski (0021, FIG.4)).  
Regarding claim 9, Rozmarynowski in view of Schneiker teaches the process of claim 1 further comprising feeding wiring to the welding wand (the battery powered welder 12 includes a wire drive system 38 mounted to the control circuitry 20 and communicatively coupled to the control circuitry 20 and feeds wire from a wire spool 40 to the torch assembly 14 for a welding operation, Rozmarynowski (0015)) 
Regarding claim 10, Rozmarynowski in view of Schneiker teaches the process of claim 1 further comprising providing gases to the welding wand (gas valve control 86 includes a circuitry to energize a coil on a gas valve 106 when the welding torch 46 trigger is pressed the coil is energized, shielding gas flows to the welding torch 46, Rozmarynowski (0025)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761